Exhibit 99.1 May 5, 2010 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES FIRST QUARTER 2010 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the three month period ended March 31, 2010.Net income attributable to Leucadia National Corporation common shareholders for the three month period ended March 31, 2010 was $191,479,000 or $.78 per diluted common share as compared to net loss attributable to Leucadia National Corporation common shareholders for the three month period ended March 31, 2009 of $(140,007,000) or $(.59) per diluted common share. For more information on the Company’s results of operations for the first quarter of 2010, please see the Company’s Form 10-Q for the three months ended March 31, 2010, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month Period Ended March 31, Revenues and other income $ $ Net securities gains (losses) $ $ ) Income (loss) before income taxes and income (losses) related to associated companies $ $ ) Income taxes ) Income (loss) before income (losses) related to associated companies ) Income (losses) related to associated companies, net of taxes ) Net income (loss) ) Net (income) loss attributable to the noncontrolling interest ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders $ $ ) Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders $ $ ) Number of shares in calculation
